Citation Nr: 0123749	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Eligibility to receive Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Steven A. Alerding, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from February 1972 to April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code (Chapter 35 
benefits) and/or a request for an extension of such benefits.  
The decision appealed was based upon the specific 
determination that the period of eligibility for Chapter 35 
benefits had expired.  

In a September 1997 decision, the Board denied this claim for 
Chapter 35 benefits, and thereafter, the veteran appealed 
this matter to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).  

In a February 2001 opinion, the Court reversed and remanded 
the Board's September 1997 decision, for reasons discussed 
below.  


FINDINGS OF FACT

1.  By a July 1983 rating decision the RO determined that the 
veteran has a total disability permanent in nature resulting 
from a service-connected disability, and that hi s dependents 
were entitled to Chapter 35 benefits; he was informed of this 
determination in August 1983.  

2.  The veteran is alive and the appellant is his spouse.


CONCLUSION OF LAW

The period of eligibility for the appellant to receive 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, has not run.  38 U.S.C.A. 
§§ 3501, 3512 (West 1991 & Supp. 2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Controlling law provides that the surviving spouse of any 
person who died of a service-connected disability, a spouse 
of a veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or a surviving 
spouse of a veteran who died while a disability so evaluated 
was in existence, is eligible to receive educational 
assistance under Chapter 35.  38 U.S.C.A. § 3501(a)(1)(B),(D) 
(West 1991 & Supp. 2001).  

This eligibility, however, is limited as follows: No person 
made eligible by 38 U.S.C.A. § 3501(a)(1)(B) or (D) may be 
afforded educational assistance under this chapter beyond 10 
years after whichever of the following last occurs:

	(A) The date on which the Secretary first finds the 
spouse from whom eligibility is derived has a service-
connected total disability permanent in nature.

	(B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence.

	(C) The date on which the Secretary determines that the 
spouse from whom eligibility is derived died of a service-
connected disability.

38 U.S.C.A. § 3512(b)(1) (West 1991).

The delimiting period may be extended if an otherwise 
qualified spouse was prevented from initiating or completing 
a program of education within the ten-year period due to 
physical or mental disability which was not the result of the 
person's own willful misconduct, upon application made within 
one year after the last date of the delimiting period or the 
termination of the period of physical or mental disability.  
38 U.S.C.A. § 3512(b)(2) (West 1991).

In this case, the RO determined by a July 1983 rating 
decision that the veteran's dependents were entitled to 
Chapter 35 benefits.  By a letter dated on August 22, 1983, 
the veteran was informed of the content of the rating 
decision and was sent information pertaining to educational 
assistance under Chapter 35.  

The current claim in which the veteran sought educational 
assistance for his spouse was received in August 1994, 
followed by an enrollment certification indicating that the 
effective date of the appellant's undergraduate enrollment 
was August 27, 1994.  However, it was essentially determined 
by the RO, and then the Board (in the September 1997 
decision), that in accordance with applicable law, the 
beginning date of the appellant's Chapter 35 eligibility date 
was August 22, 1983.  See 38 U.S.C.A. § 3512(d).  The RO and 
Board determined that as the appellant (as a spouse) may not 
be afforded educational assistance beyond ten years after the 
eligibility date, the delimiting date occurred on or about 
August 22, 1993.  

In sum, the Board found that as the claim for Chapter 35 
benefits in this case was received more than ten years after 
the notification date, eligibility for such benefits had 
ceased.

Further, the Board pointed out that the appellant did not 
allege that her own physical or mental disability prevented 
her from pursuing her educational goals during the pertinent 
time frame, nor was an application for an extended period of 
eligibility filed within the applicable time frame; and that 
as such, the extended period of eligibility as provided in 
38 U.S.C.A. § 3512(b)(2), was not for application in this 
case.

The Court, in reversing the Board's September 1997 conclusion 
that the period of eligibility applicable to the appellant 
had expired, noted that pursuant to 38 U.S.C.A. § 3512(b)(1) 
(noted above), three dates are listed "beyond 10 years after 
whichever . . . last occurs" no Chapter 35 benefits may be 
provided, and assumed that (for purposes of making their 
decision) the Board properly found that eligibility for such 
benefits was first found in July 1983.  

Turning to the second and third of the three dates beyond 
which no Chapter 35 benefits may be provided, the Court 
observed that both of those provisions involved the death of 
the veteran.  See 38 U.S.C.A. § 3512 (b)(1)(B), (C) (West 
1991).  Therefore, the Court noted, those dates could not 
have occurred as of the date of the Board decision in this 
case because the veteran was alive at that time (and 
presumably still is alive).  The Court noted that 38 U.S.C.A. 
§ 3512(b)(1) indicates that Chapter 35 benefits cannot be 
provided more than ten years "beyond ... whichever" of the 
three events described in subparagraphs (b)(1)(A), (B), and 
(C), "last" occurs, and held that because the last of those 
three events had not occurred when the Board denied the 
appellant's claim, the "plain meaning" of the statute did 
not support the Board's decision in this case.  

In concluding that the 10 year period described in 38 U.S.C. 
§ 3512(b) does not begin to run until, as the statute says on 
its face, the last of the three possible alternatives set 
forth in subsection (b)(1) has been eliminated, the Court 
noted that, even if it were to find the text of the statute 
ambiguous to a degree that resort to secondary evidence of 
legislative intent was warranted, it did not appear that any 
such evidence existed.  Furthermore, it was noted that even 
if the Court were to conclude that the statutory provisions 
are ambiguous, any such ambiguity would have to be resolved 
in the appellant's favor.  

Further, the Court noted that to the extent the promulgation 
of 38 C.F.R. § 21.3046(c)(1) may have been an attempt to fill 
a perceived gap in the statute, they were nonetheless 
required to construe such remedial provisions liberally in 
favor of the beneficiary of the legislation in question.  
This regulation provides that "[t]he period of eligibility 
cannot exceed 10 years. . . ."  The Court held that this 
limitation of the eligibility period to a fixed term of ten 
years (from the date of initial eligibility, in this case 
August 1983) was unlawful and thus that the Board was not 
permitted to find the appellant ineligible for Chapter 35 
benefits for the reasons set forth in its decision.  Hence, 
the Court held that the appellant's eligibility for Chapter 
35 benefits in this case had not terminated as of the date 
that she submitted her application for same beginning in 
August 1994.  

In light of the Court's holding in this matter, the period of 
eligibility for Chapter 35 benefits applicable to the 
appellant has not expired, as the "last" of three events 
described in 38 U.S.C.A. § 3512(b)(1)(A), (B), and (C) has 
not occurred.  

The specific basis for the appeal to the Board in this case 
involved the question of whether there was remaining 
eligibility for the appellant to receive Chapter 35 
educational assisstance.  That question, the sole question 
presented to the Board, has now been resolved in her favor.  
Thus, the RO now will necessarily have to review the entire 
record, to include the additional school enrollment 
information and other evidence submitted by the appellant 
subsequent to the Court's remand of the case to the Board, 
and and make a determination as to what Chapter 35 benefits 
the appellant may be entitled to based upon her claim.  


ORDER

The period of eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, applicable to the appellant has not expired; to this 
extent, the appeal is granted. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

